TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 6, 2020



                                     NO. 03-18-00417-CR


                                   Andre Jackson, Appellant

                                                v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that the “Statute for Offense”

is “PC 19.02(b)(1),” that appellant’s pleas to the enhancement paragraphs of the indictment were

“TRUE,” and that the “Findings on Deadly Weapon” are “YES, A FIREARM.” The judgment,

as modified, is affirmed. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.